Exhibit 10.1

 

OMNICELL QUARTERLY EXECUTIVE BONUS PLAN

 

(FY 2005 – Effective beginning Q2 2005)

 

OBJECTIVES:

 

1) Drive earnings predictability and backlog growth

 

2) Drive execution of operating plan and strategic objectives

 

3) Motivate and inspire employees to contribute at peak performance

 

ELIGIBILITY: All employees at the Director level and above (including Section 16
executive officers) who are employed full-time by Omnicell during an entire
eligibility period (fiscal quarter) are eligible for the Executive Bonus Plan.
If an individual is hired after the start of the relevant quarter, or is no
longer employed by Omnicell as of the last day of the relevant quarter, the
employee is not eligible to participate in the Quarterly Executive Bonus Plan
(the "Plan") for that quarter.

 

INCENTIVE TARGET: The Incentive Target is stated as a percentage of quarterly
base salary.  50% of the total Incentive Target is based on achievement of the
quarterly Corporate Target (as defined below), and 50% is based on achievement
of the quarterly Individual Targets.  The quarterly Corporate Target must be
achieved before any Individual Target (as defined below) bonus is paid, but
failure to achieve Individual Targets will not similarly affect payment of the
Corporate Target portion of the bonus.  It is anticipated that the Incentive
Target levels will range from 15% to 40% of a participant's quarterly salary
depending on his or her seniority level.

 

PAYMENT SCHEDULE: The Incentive Target is paid on a quarterly basis typically in
the first payroll period after the compensation committee of the Board of
Directors (the “Committee”) has determined that the Corporate Target for a
particular quarter was reached.

 

BONUS COMPONENTS:

 

Corporate Target: The Corporate Target is driven by the corporate profitability
and sales backlog growth goals.  Achievement of the Corporate Target requires
100% achievement of both the EPS Target and Backlog Target as set forth below.

 

• EPS Target – The profitability portion of the Corporate Target is achieved if
the company meets the quarterly profitability threshold target set by the
Committee. There is an upside payment potential of an additional 10% of each
individual’s total bonus amount for achievement of each incremental
profitability metric above the threshold target as set by the Committee.

 

• Backlog Target – The backlog growth portion of the Corporate Target is
achieved by meeting the backlog threshold target set by the Committee.

 

--------------------------------------------------------------------------------


 

Individual Target: The Individual Target is based on achievement of goals tied
to the corporate operating plan and strategic objectives. Achievement of the
Individual Target requires 100% achievement of both the Budget Target and MBO
Target as set forth below:

 

• Budget Target – The budget goal of the Individual Target is achieved by the
individual meeting the individual budget (or equivalent target for individuals
that do not control a budget metric) targets set by management.

 

• MBO Target - The operating and strategic goals of the Individual Target are
achieved by meeting the quarterly individual objectives set by the individual’s
manager.

 

End of year make up bonus:  If the EPS Target is achieved for any quarter during
the fiscal year but the Backlog Target for that quarter is missed, then that
quarter’s Corporate Target bonus can be earned at the end of that fiscal year if
the fourth quarter Backlog Target is achieved.   In that circumstance, the
Individual Target bonus for each made up quarter will also be paid if the
individual achieved his or her Individual Targets during that quarter.

 

DIRECTION AND ADMINISTRATION:

 

• CEO may adjust the percentage weightings within the plan to redirect behavior
based on changes in the economy, immediate needs of the company, changes in
long-term strategies and individual career growth and development throughout the
fiscal year.

 

• Participation in the Plan is at the discretion of Company management. The
Company reserves the right to make changes to the Plan at any time. The
Committee may alter the incentive payout based on achievement of publicly
announced targets, product milestones, strategic goals, cross functional
teamwork and collaboration, and unforeseen changes in the economy and/or
geopolitical climate.

 

--------------------------------------------------------------------------------